713 N.W.2d 267 (2006)
475 Mich. 855
LIBERTY MUTUAL FIRE INSURANCE COMPANY, Manor Care, Inc., and Canterbury Village, Inc., d/b/a Heartland Village Square, Plaintiffs-Appellants,
v.
CITY OF GRAND RAPIDS, City of Kentwood, and Kent County Drain Commissioner, Defendants-Appellees.
Docket Nos. 130009, 130010. COA Nos. 262934, 262985.
Supreme Court of Michigan.
May 12, 2006.
*268 On order of the Court, the application for leave to appeal the October 25, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
WEAVER, J., dissents and states as follows:
I dissent from the majority's denial of plaintiffs' application for leave to appeal the October 25, 2005, judgment of the Court of Appeals.
I would grant leave to appeal to consider whether the prospective holding in Pohutski v. City of Allen Park, 465 Mich. 675, 641 N.W.2d 219 (2002), should be extended to preserve trespass-nuisance claims that accrued before the effective date of 2001 PA 222 and were timely filed after April 2, 2002.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.